DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Applicant is advised that should claim 4 be found allowable, claim 6 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,445,112.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/817725
United States Patent 11,445,112
Claim 1
Claim 1
An electronic device, comprising:
A wearable electronic device, comprising:
an accelerometer;
an accelerometer;
a position acquisition device; and
a position acquisition device; and
first hardware processing circuitry configured to perform operations comprising:
first hardware processing circuitry configured to perform operations comprising:
determining, while the position acquisition device is in a low power state in which the position acquisition device is unable to obtain location information and based on a command to capture an image with a camera, that a configurable setting indicates that a first location is to be captured and stored in association with a captured image;
determining, while the position acquisition device is in a low power state in which the position acquisition device is unable to obtain location information and based on a command to capture an image with the camera, that a configurable setting indicates that a first location is to be captured and stored in association with a captured image;
activating the accelerometer based on the configurable setting;
activating the accelerometer in response to determining that the configurable setting indicates that the first location is to be captured and stored in association with the captured image;
in response to the command to capture the image and in response to activating the accelerometer, storing one or more acceleration measurements from the accelerometer until at least the position acquisition device obtains a second location of the electronic device; and
in response to the command to capture the image and in response to activating the accelerometer, storing acceleration measurements from the accelerometer until at least the position acquisition device obtains the second location of the wearable electronic device; and
determining the first location based on the one or more accelerometer measurements and the second location.
determining the first location based on the accelerometer measurements and the second location.


In view of the foregoing, claim 1 is anticipated by (and therefore not patentably distinct from) corresponding claim 1 of United States Patent No. 11,445,112.
Claim 2 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,445,112.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/817725
United States Patent 11,445,112
Claim 2
Claim 2
The electronic device of claim 1, 
The wearable electronic device of claim 1,
further comprising glasses,
further comprising glasses,
wherein the operations further comprise:configuring, in response to the configurable setting, the position acquisition device into an operative state to determine the second location of the electronic device.
Claim 1: configuring, in response to the configurable setting, the position acquisition device into an operative state to determine a second location of the wearable electronic device;


In view of the foregoing, claim 2 is anticipated by (and therefore not patentably distinct from) corresponding claim 2 of United States Patent No. 11,445,112.
Claim 3 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,445,112.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/817725
United States Patent 11,445,112
Claim 3
Claim 3
The electronic device of claim 1,
The wearable electronic device of claim 1,
wherein the operations further comprise capturing the image with the camera in response to the command.
wherein the operations further comprise capturing the image with the camera in response to the command.


In view of the foregoing, claim 3 is anticipated by (and therefore not patentably distinct from) corresponding claim 3 of United States Patent No. 11,445,112.
Claim 4 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,445,112.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/817725
United States Patent 11,445,112
Claim 4
Claim 4
The electronic device of claim 1,
The wearable electronic device of claim 1,
wherein the first hardware processing circuitry comprises a Bluetooth low energy network processor.
wherein the first hardware processing circuitry comprises a Bluetooth low energy network processor.


In view of the foregoing, claim 4 is anticipated by (and therefore not patentably distinct from) corresponding claim 4 of United States Patent No. 11,445,112.
Claim 5 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,445,112.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/817725
United States Patent 11,445,112
Claim 5
Claim 5
The electronic device of claim 1,
The wearable electronic device of claim 1,
further comprising a second hardware processing circuitry, wherein the first hardware processing circuitry is further configured to perform operations comprising transferring the second location and the stored acceleration measurements to the second hardware processing circuitry.
further comprising a second hardware processing circuitry, wherein the first hardware processing circuitry is further configured to perform operations comprising transferring the second location and the stored acceleration measurements to the second hardware processing circuitry.


In view of the foregoing, claim 5 is anticipated by (and therefore not patentably distinct from) corresponding claim 5 of United States Patent No. 11,445,112.
Claim 6 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,445,112.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/817725
United States Patent 11,445,112
Claim 6
Claim 4
The electronic device of claim 1,
The wearable electronic device of claim 1,
wherein the first hardware processing circuitry comprises a Bluetooth low energy network processor.
wherein the first hardware processing circuitry comprises a Bluetooth low energy network processor.


In view of the foregoing, claim 6 is anticipated by (and therefore not patentably distinct from) corresponding claim 4 of United States Patent No. 11,445,112.
Claim 7 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,445,112.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/817725
United States Patent 11,445,112
Claim 7
Claim 6
The electronic device of claim 1,
The wearable electronic device of claim 1, 
wherein the first hardware processing circuitry is further configured to perform operations comprising:transmitting a message over a network to a second device different than the electronic device, the message indicating the second location.
wherein the first hardware processing circuitry is further configured to perform operations comprising:transmitting a message over a network to a device different than the wearable electronic device, the message indicating the second location.


In view of the foregoing, claim 7 is anticipated by (and therefore not patentably distinct from) corresponding claim 6 of United States Patent No. 11,445,112.
Claim 8 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,445,112.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/817725
United States Patent 11,445,112
Claim 8
Claim 7
The electronic device of claim 7,
The wearable electronic device of claim 6,
 wherein the message includes the acceleration measurements.
wherein the message includes the acceleration measurements.


In view of the foregoing, claim 8 is anticipated by (and therefore not patentably distinct from) corresponding claim 7 of United States Patent No. 11,445,112.
Claim 9 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,445,112.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/817725
United States Patent 11,445,112
Claim 9
Claim 8
The electronic device of claim 1,
The wearable electronic device of claim 1,
wherein the first hardware processing circuitry is configured to store the acceleration measurements using an image processor.
wherein the first hardware processing circuitry is configured to store the acceleration measurements using an image processor.


In view of the foregoing, claim 9 is anticipated by (and therefore not patentably distinct from) corresponding claim 8 of United States Patent No. 11,445,112.
Claim 10 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,445,112.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/817725
United States Patent 11,445,112
Claim 10
Claim 9
A method comprising:
A method comprising:
determining, while a position acquisition device is in a low power state in which the position acquisition device is unable to obtain location information and based on a command to capture an image with a camera, that a configurable setting indicates that a first location is to be captured and stored in association with a captured image;
determining, while a position acquisition device is in a low power state in which the position acquisition device is unable to obtain location information and based on a command to capture an image with a camera, that a configurable setting indicates that a first location is to be captured and stored in association with a captured image;
activating an accelerometer based on the configurable setting;
activating an accelerometer in response to determining that the configurable setting indicates that the first location is to be captured and stored in association with the captured image;
in response to the command to capture the image and in response to activating the accelerometer, storing one or more acceleration measurements from the accelerometer until at least the position acquisition device obtains a second location of an electronic device; and
in response to the command to capture the image and in response to activating the accelerometer, storing acceleration measurements from the accelerometer until at least the position acquisition device obtains the second location of the wearable electronic device; and 
determining the first location based on the one or more accelerometer measurements and the second location.
determining the first location based on the accelerometer measurements and the second location.


In view of the foregoing, claim 10 is anticipated by (and therefore not patentably distinct from) corresponding claim 9 of United States Patent No. 11,445,112.
Claim 11 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,445,112.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/817725
United States Patent 11,445,112
Claim 11
Claim 10
The method of claim 10, further comprising:
The method of claim 9, further comprising:
configuring the position acquisition device into the low power state.
configuring the position acquisition device into the low power state.



In view of the foregoing, claim 11 is anticipated by (and therefore not patentably distinct from) corresponding claim 10 of United States Patent No. 11,445,112.
Claim 12 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,445,112.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/817725
United States Patent 11,445,112
Claim 12
Claim 11
The method of claim 10, further comprising:
The method of claim 9, further comprising
capturing the image with the camera in response to the command.
capturing the image with the camera in response to the command.


In view of the foregoing, claim 12 is anticipated by (and therefore not patentably distinct from) corresponding claim 11 of United States Patent No. 11,445,112.
Claim 13 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,445,112.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/817725
United States Patent 11,445,112
Claim 13
Claim 12
The method of claim 10, further comprising:
The method of claim 9,
wherein first hardware processing circuitry that determines the first location comprises a Bluetooth low energy network processor.
wherein first hardware processing circuitry that determines the first location comprises a Bluetooth low energy network processor.


In view of the foregoing, claim 13 is anticipated by (and therefore not patentably distinct from) corresponding claim 12 of United States Patent No. 11,445,112.
Claim 14 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,445,112.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/817725
United States Patent 11,445,112
Claim 14
Claim 13
The method of claim 10, further comprising:
 The method of claim 9,
wherein the first location is determined by first hardware processing circuitry, further comprising transferring the second location and the stored acceleration measurements to second hardware processing circuitry.
wherein the first location is determined by first hardware processing circuitry, further comprising transferring the second location and the stored acceleration measurements to second hardware processing circuitry.


In view of the foregoing, claim 14 is anticipated by (and therefore not patentably distinct from) corresponding claim 13 of United States Patent No. 11,445,112.
Claim 15 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,445,112.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/817725
United States Patent 11,445,112
Claim 15
Claim 14
The method of claim 10, further comprising:
The method of claim 9, further comprising:
transmitting a message over a network to a second device, the message indicating the second location.
transmitting a message over a network to a device different than the wearable electronic device, the message indicating the second location.


In view of the foregoing, claim 15 is anticipated by (and therefore not patentably distinct from) corresponding claim 14 of United States Patent No. 11,445,112.
Claim 16 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,445,112.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/817725
United States Patent 11,445,112
Claim 16
Claim 15
 The method of claim 15,
The method of claim 14,
wherein the message also includes the acceleration measurements.
wherein the message also includes the acceleration measurements.


In view of the foregoing, claim 16 is anticipated by (and therefore not patentably distinct from) corresponding claim 15 of United States Patent No. 11,445,112.
Claim 17 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,445,112.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/817725
United States Patent 11,445,112
Claim 17
Claim 16
A non-transitory computer readable medium comprising instructions that when executed configure hardware processing circuitry to perform operations comprising:
 A non-transitory computer readable medium comprising instructions that when executed configure hardware processing circuitry to perform operations comprising:
determining, while a position acquisition device is in a low power state in which the position acquisition device is unable to obtain location information and based on a command to capture an image with a camera, that a configurable setting indicates that a first location is to be captured and stored in association with a captured image;
determining, while a position acquisition device is in a low power state in which the position acquisition device is unable to obtain location information and based on a command to capture an image with a camera, that a configurable setting indicates that a first location is to be captured and stored in association with a captured image;
activating an accelerometer based on the configurable setting;
activating an accelerometer in response to determining that the configurable setting indicates that the first location is to be captured and stored in association with the captured image;
in response to the command to capture the image and in response to activating the accelerometer, storing one or more acceleration measurements from the accelerometer until at least the position acquisition device obtains a second location of an electronic device; and
in response to the command to capture the image and in response to activating the accelerometer, storing acceleration measurements from the accelerometer until at least the position acquisition device obtains the second location of the wearable electronic device; and 
determining the first location based on the one or more accelerometer measurements and the second location.
determining the first location based on the accelerometer measurements and the second location.


In view of the foregoing, claim 17 is anticipated by (and therefore not patentably distinct from) corresponding claim 16 of United States Patent No. 11,445,112.
Claim 18 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,445,112.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/817725
United States Patent 11,445,112
Claim 18
Claim 17
The non-transitory computer readable medium of claim 17,
The non-transitory computer readable medium of claim 16,
wherein the operations further comprise:configuring the position acquisition device into the low power state.
wherein the operations further comprise: configuring the position acquisition device into the low power state.


In view of the foregoing, claim 18 is anticipated by (and therefore not patentably distinct from) corresponding claim 17 of United States Patent No. 11,445,112.
Claim 19 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,445,112.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/817725
United States Patent 11,445,112
Claim 19
Claim 18
The non-transitory computer readable medium of claim 18,
The non-transitory computer readable medium of claim 16, 
wherein the operations further comprise capturing the image with the camera in response to the command.
wherein the operations further comprise capturing the image with the camera in response to the command.


In view of the foregoing, claim 19 is anticipated by (and therefore not patentably distinct from) corresponding claim 18 of United States Patent No. 11,445,112.
Claim 20 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 20 of U.S. Patent No. 11,445,112.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/817725
United States Patent 11,445,112
Claim 20
Claim 20
The non-transitory computer readable medium of claim 17,
The non-transitory computer readable medium of claim 16, 
wherein first hardware processing circuitry that determines the first location comprises a Bluetooth low energy network processor.
wherein the first hardware processing circuitry comprises a Bluetooth low energy network processor.


In view of the foregoing, claim 20 is anticipated by (and therefore not patentably distinct from) corresponding claim 20 of United States Patent No. 11,445,112.
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,893,198.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/817725
United States Patent 10,893,198
Claim 1
Claim 1
An electronic device, comprising:
A wearable electronic device, comprising:
an accelerometer;
an accelerometer;
a position acquisition device; and
a position acquisition device; a camera; and
first hardware processing circuitry configured to perform operations comprising:
first hardware processing circuitry configured to perform operations comprising: 
determining, while the position acquisition device is in a low power state in which the position acquisition device is unable to obtain location information and based on a command to capture an image with a camera, that a configurable setting indicates that a first location is to be captured and stored in association with a captured image;
configuring the position acquisition device into a low power state such that the position acquisition device is unable to obtain a location of the wearable electronic device; receiving, while the position acquisition device is in the low power state, a command to capture an image with the camera; capturing an image with the camera in response to the command; determining that a configurable setting indicates that a first location is to be captured and stored in association with the captured image;
activating the accelerometer based on the configurable setting;
activating an accelerometer in response to determining that the configurable setting indicates that the first location is to be captured and stored in association with the captured image;
in response to the command to capture the image and in response to activating the accelerometer, storing one or more acceleration measurements from the accelerometer until at least the position acquisition device obtains a second location of the electronic device; and
in response to the command to capture the image and in response to activating the accelerometer, storing acceleration measurements from the accelerometer until at least the position acquisition device obtains the second location of the wearable electronic device;
determining the first location based on the one or more accelerometer measurements and the second location.
determining the first location based on the accelerometer measurements and the second location; and writing the first location and the image captured by the camera to a stable storage device.


In view of the foregoing, claim 1 is anticipated by (and therefore not patentably distinct from) corresponding claim 1 of United States Patent No. 10,893,198.
Claim 2 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,893,198.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/817725
United States Patent 10,893,198
Claim 2
Claim 2
The electronic device of claim 1, 
The wearable electronic device of claim 1,
further comprising glasses,
further comprising glasses.
wherein the operations further comprise:configuring, in response to the configurable setting, the position acquisition device into an operative state to determine the second location of the electronic device.
Claim 1: configuring, in response to the configurable setting, the position acquisition device into an operative state to determine a second location of the wearable electronic device;


In view of the foregoing, claim 2 is anticipated by (and therefore not patentably distinct from) corresponding claim 2 of United States Patent No. 10,893,198.
Claim 3 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,893,198.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/817725
United States Patent 10,893,198
Claim 3
Claim 1
The electronic device of claim 1,
 
wherein the operations further comprise capturing the image with the camera in response to the command.
capturing an image with the camera in response to the command;


In view of the foregoing, claim 3 is anticipated by (and therefore not patentably distinct from) corresponding claim 1 of United States Patent No. 10,893,198.
Claim 4 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,893,198.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/817725
United States Patent 10,893,198
Claim 4
Claim 3
The electronic device of claim 1,
The wearable electronic device of claim 1, further comprising
wherein the first hardware processing circuitry comprises a Bluetooth low energy network processor.
a Bluetooth low energy network processor, wherein the Bluetooth low energy network processor comprises the first hardware processing circuitry.


In view of the foregoing, claim 4 is anticipated by (and therefore not patentably distinct from) corresponding claim 3 of United States Patent No. 10,893,198.
Claim 5 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,893,198.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/817725
United States Patent 10,893,198
Claim 5
Claim 4
The electronic device of claim 1,
The wearable electronic device of claim 1, further comprising
further comprising a second hardware processing circuitry, wherein the first hardware processing circuitry is further configured to perform operations comprising transferring the second location and the stored acceleration measurements to the second hardware processing circuitry.
a second hardware processing circuitry, wherein the first hardware processing circuitry is further configured to perform operations comprising transferring the second location and the stored acceleration measurements to the second hardware processing circuitry.


In view of the foregoing, claim 5 is anticipated by (and therefore not patentably distinct from) corresponding claim 4 of United States Patent No. 10,893,198.
Claim 6 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,893,198.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/817725
United States Patent 10,893,198
Claim 6
Claim 3
The electronic device of claim 1,
The wearable electronic device of claim 1, further comprising
wherein the first hardware processing circuitry comprises a Bluetooth low energy network processor.
a Bluetooth low energy network processor, wherein the Bluetooth low energy network processor comprises the first hardware processing circuitry.



In view of the foregoing, claim 6 is anticipated by (and therefore not patentably distinct from) corresponding claim 3 of United States Patent No. 10,893,198.
Claim 7 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,893,198.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/817725
United States Patent 10,893,198
Claim 7
Claim 6
The electronic device of claim 1,
The wearable electronic device of claim 1,
wherein the first hardware processing circuitry is further configured to perform operations comprising:transmitting a message over a network to a second device different than the electronic device, the message indicating the second location.
wherein the first hardware processing circuitry is further configured to perform operations comprising: transmitting a message over a network to a device different than the wearable electronic device, the message indicating the second location and the stored acceleration measurements.



In view of the foregoing, claim 7 is anticipated by (and therefore not patentably distinct from) corresponding claim 6 of United States Patent No. 10,893,198.
Claim 8 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,893,198.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/817725
United States Patent 10,893,198
Claim 8
Claim 6
The electronic device of claim 7,
The wearable electronic device of claim 1,
 wherein the message includes the acceleration measurements.
wherein the first hardware processing circuitry is further configured to perform operations comprising: transmitting a message over a network to a device different than the wearable electronic device, the message indicating the second location and the stored acceleration measurements.


In view of the foregoing, claim 8 is anticipated by (and therefore not patentably distinct from) corresponding claim 6 of United States Patent No. 10,893,198.
Claim 9 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,893,198.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/817725
United States Patent 10,893,198
Claim 9
Claim 7
The electronic device of claim 1,
The wearable electronic device of claim 1,
wherein the first hardware processing circuitry is configured to store the acceleration measurements using an image processor.
wherein the first hardware processing circuitry is configured to store the acceleration measurements using an image processor.


In view of the foregoing, claim 9 is anticipated by (and therefore not patentably distinct from) corresponding claim 7 of United States Patent No. 10,893,198.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,893,198. 

Application 17/817725
United States Patent 10,893,198
Claim 10
Claim 1
A method comprising:
 
determining, while a position acquisition device is in a low power state in which the position acquisition device is unable to obtain location information and based on a command to capture an image with a camera, that a configurable setting indicates that a first location is to be captured and stored in association with a captured image;
determining that a configurable setting indicates that a first location is to be captured and stored in association with the captured image;
activating an accelerometer based on the configurable setting;
activating an accelerometer in response to determining that the configurable setting indicates that the first location is to be captured and stored in association with the captured image;
in response to the command to capture the image and in response to activating the accelerometer, storing one or more acceleration measurements from the accelerometer until at least the position acquisition device obtains a second location of an electronic device; and
in response to the command to capture the image and in response to activating the accelerometer, storing acceleration measurements from the accelerometer until at least the position acquisition device obtains the second location of the wearable electronic device;
determining the first location based on the one or more accelerometer measurements and the second location.
determining the first location based on the accelerometer measurements and the second location; and


However, claim 1 of U.S. Patent No. 10,893,198 is directed to a device while claim 10 is directed to a method. However, a method variant of the functional limitations of claim 1 of U.S. Patent No. 10,893,198 is an obvious variant of the claimed device.
In view of the foregoing, claim 10 is obvious over (and therefore not patentably distinct from) corresponding claim 1 in United States Patent No. 10,893,198.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,893,198. 

Application 17/817725
United States Patent 10,893,198
Claim 11
Claim 1
The method of claim 10, further comprising:
 
configuring the position acquisition device into the low power state.
configuring the position acquisition device into a low power state such that the position acquisition device is unable to obtain a location of the wearable electronic device;


However, claim 1 of U.S. Patent No. 10,893,198 is directed to a device while claim 11 is directed to a method. However, a method variant of the functional limitations of claim 1 of U.S. Patent No. 10,893,198 is an obvious variant of the claimed device.
In view of the foregoing, claim 11 is obvious over (and therefore not patentably distinct from) corresponding claim 1 in United States Patent No. 10,893,198.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,893,198. 

Application 17/817725
United States Patent 10,893,198
Claim 12
Claim 1
The method of claim 10, further comprising:
 
capturing the image with the camera in response to the command.
capturing an image with the camera in response to the command;


However, claim 1 of U.S. Patent No. 10,893,198 is directed to a device while claim 12 is directed to a method. However, a method variant of the functional limitations of claim 1 of U.S. Patent No. 10,893,198 is an obvious variant of the claimed device.
In view of the foregoing, claim 12 is obvious over (and therefore not patentably distinct from) corresponding claim 1 in United States Patent No. 10,893,198.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,893,198. 

Application 17/817725
United States Patent 10,893,198
Claim 13
Claim 3
The method of claim 10, further comprising:
 
wherein first hardware processing circuitry that determines the first location comprises a Bluetooth low energy network processor.
a Bluetooth low energy network processor, wherein the Bluetooth low energy network processor comprises the first hardware processing circuitry.


However, claim 3 of U.S. Patent No. 10,893,198 is directed to a device while claim 13 is directed to a method. However, a method variant of the functional limitations of claim 3 of U.S. Patent No. 10,893,198 is an obvious variant of the claimed device.
In view of the foregoing, claim 13 is obvious over (and therefore not patentably distinct from) corresponding claim 3 in United States Patent No. 10,893,198.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,893,198. 

Application 17/817725
United States Patent 10,893,198
Claim 14
Claim 4
The method of claim 10, further comprising:
 
wherein the first location is determined by first hardware processing circuitry, further comprising transferring the second location and the stored acceleration measurements to second hardware processing circuitry.
a second hardware processing circuitry, wherein the first hardware processing circuitry is further configured to perform operations comprising transferring the second location and the stored acceleration measurements to the second hardware processing circuitry.


However, claim 4 of U.S. Patent No. 10,893,198 is directed to a device while claim 14 is directed to a method. However, a method variant of the functional limitations of claim 4 of U.S. Patent No. 10,893,198 is an obvious variant of the claimed device.
In view of the foregoing, claim 14 is obvious over (and therefore not patentably distinct from) corresponding claim 4 in United States Patent No. 10,893,198.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,893,198. 

Application 17/817725
United States Patent 10,893,198
Claim 15
Claim 6
The method of claim 10, further comprising:
 
transmitting a message over a network to a second device, the message indicating the second location.
wherein the first hardware processing circuitry is further configured to perform operations comprising:transmitting a message over a network to a device different than the wearable electronic device, the message indicating the second location and the stored acceleration measurements.


However, claim 6 of U.S. Patent No. 10,893,198 is directed to a device while claim 15 is directed to a method. However, a method variant of the functional limitations of claim 6 of U.S. Patent No. 10,893,198 is an obvious variant of the claimed device.
In view of the foregoing, claim 15 is obvious over (and therefore not patentably distinct from) corresponding claim 6 in United States Patent No. 10,893,198.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,893,198. 

Application 17/817725
United States Patent 10,893,198
Claim 16
Claim 6
 The method of claim 15,
 
wherein the message also includes the acceleration measurements.
wherein the first hardware processing circuitry is further configured to perform operations comprising:transmitting a message over a network to a device different than the wearable electronic device, the message indicating the second location and the stored acceleration measurements.


However, claim 6 of U.S. Patent No. 10,893,198 is directed to a device while claim 16 is directed to a method. However, a method variant of the functional limitations of claim 6 of U.S. Patent No. 10,893,198 is an obvious variant of the claimed device.
In view of the foregoing, claim 16 is obvious over (and therefore not patentably distinct from) corresponding claim 6 in United States Patent No. 10,893,198.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,893,198. 

Application 17/817725
United States Patent 10,893,198
Claim 17
Claim 1
A non-transitory computer readable medium comprising instructions that when executed configure hardware processing circuitry to perform operations comprising:
 
determining, while a position acquisition device is in a low power state in which the position acquisition device is unable to obtain location information and based on a command to capture an image with a camera, that a configurable setting indicates that a first location is to be captured and stored in association with a captured image;
determining that a configurable setting indicates that a first location is to be captured and stored in association with the captured image;
activating an accelerometer based on the configurable setting;
activating an accelerometer in response to determining that the configurable setting indicates that the first location is to be captured and stored in association with the captured image;
in response to the command to capture the image and in response to activating the accelerometer, storing one or more acceleration measurements from the accelerometer until at least the position acquisition device obtains a second location of an electronic device; and
in response to the command to capture the image and in response to activating the accelerometer, storing acceleration measurements from the accelerometer until at least the position acquisition device obtains the second location of the wearable electronic device;
determining the first location based on the one or more accelerometer measurements and the second location.
determining the first location based on the accelerometer measurements and the second location; and



However, claim 1 of U.S. Patent No. 10,893,198 is directed to a device while claim 17 is directed to a non-transitory computer readable medium. However, a non-transitory computer readable medium variant of the functional limitations of claim 1 of U.S. Patent No. 10,893,198 is an obvious variant of the claimed device.
In view of the foregoing, claim 17 is obvious over (and therefore not patentably distinct from) corresponding claim 1 in United States Patent No. 10,893,198.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,893,198. 

Application 17/817725
United States Patent 10,893,198
Claim 18
Claim 1
The non-transitory computer readable medium of claim 17,
 
wherein the operations further comprise:configuring the position acquisition device into the low power state.
configuring the position acquisition device into a low power state such that the position acquisition device is unable to obtain a location of the wearable electronic device;


However, claim 1 of U.S. Patent No. 10,893,198 is directed to a device while claim 18 is directed to a non-transitory computer readable medium. However, a non-transitory computer readable medium variant of the functional limitations of claim 1 of U.S. Patent No. 10,893,198 is an obvious variant of the claimed device.
In view of the foregoing, claim 18 is obvious over (and therefore not patentably distinct from) corresponding claim 1 in United States Patent No. 10,893,198.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,893,198. 

Application 17/817725
United States Patent 10,893,198
Claim 19
Claim 1
The non-transitory computer readable medium of claim 18,
 
wherein the operations further comprise capturing the image with the camera in response to the command.
capturing an image with the camera in response to the command;


However, claim 1 of U.S. Patent No. 10,893,198 is directed to a device while claim 19 is directed to a non-transitory computer readable medium. However, a non-transitory computer readable medium variant of the functional limitations of claim 1 of U.S. Patent No. 10,893,198 is an obvious variant of the claimed device.
In view of the foregoing, claim 19 is obvious over (and therefore not patentably distinct from) corresponding claim 1 in United States Patent No. 10,893,198.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,893,198. 

Application 17/817725
United States Patent 10,893,198
Claim 20
Claim 3
The non-transitory computer readable medium of claim 17,
The wearable electronic device of claim 1, further comprising
wherein first hardware processing circuitry that determines the first location comprises a Bluetooth low energy network processor.
a Bluetooth low energy network processor, wherein the Bluetooth low energy network processor comprises the first hardware processing circuitry.


However, claim 3 of U.S. Patent No. 10,893,198 is directed to a device while claim 20 is directed to a non-transitory computer readable medium. However, a non-transitory computer readable medium variant of the functional limitations of claim 3 of U.S. Patent No. 10,893,198 is an obvious variant of the claimed device.
In view of the foregoing, claim 20 is obvious over (and therefore not patentably distinct from) corresponding claim 3 in United States Patent No. 10,893,198.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696